Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

SETTLEMENT AGREEMENT, dated this 28th day of June, 2005 (“Settlement
Agreement”), among RCG Ambrose Master Fund, Ltd., RCG Halifax Fund, Ltd.,
Parche, LLC (“Parche”), Starboard Value & Opportunity Fund, LLC (“Starboard”),
Admiral Advisors, LLC, Ramius Capital Group, LLC, C4S & Co., LLC, Ramius
Securities, L.L.C., Peter A. Cohen, Morgan B. Stark, Jeffrey M. Solomon and
Thomas W. Strauss (the foregoing individuals and entities being collectively
referred to herein as the “RCG Group”), and I-many, Inc., a Delaware corporation
(the “Company”).

 

WHEREAS, the RCG Group (i) has notified the Company that it intends to submit
nominations for election of candidates that would represent at least a majority
of the Company’s Board of Directors (the “Board”) at the Company’s next annual
meeting of stockholders, and (ii) has taken certain actions in furtherance
thereof; and

 

WHEREAS, the Company and the members of the RCG Group have determined that the
agreements contained herein are in the best interest of the Company and its
stockholders.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1. Board Composition; 2005 Annual Meeting; Related Matters.

 

(a) Effective July 1, 2005, (a) the Company shall cause the number of directors
on the Board to be increased to eight (8) directors and (b) the Board shall
elect Mark R. Mitchell, John A. Rade, Yorgen H. Edholm and Steven L. Fingerhood
(together, the “New Nominees”) to the Board to fill the vacancies created.
Effective July 1, 2005, at least one of the New Nominees shall be appointed to
each Board Committee (other than the Committee for Limited Stock Option Grants),
and the New Nominee so appointed to each such Board Committee shall be
designated by Mark Mitchell. The Company agrees (i) that until the election of
the New Nominees, neither the Board, nor any committee thereof, shall take any
action, other than in direct connection with the approval or performance of this
Settlement Agreement, and (ii) that until immediately following the Annual
Meeting and the election of directors at such meeting as provided in Section
1(b), no action may be taken by the Board without the affirmative vote of at
least five directors, or in the case of any action by a committee of the Board
(other than the Committee for Limited Stock Option Grants), no committee action
may be taken without board approval by the affirmative vote of at least five
directors.

 

(b) Effective July 1, 2005, the Company shall (i) set August 22, 2005 as the
record date for the Annual Meeting (as defined below), (ii) set October 7, 2005
as the date of the 2005 annual meeting of stockholders (the “Annual Meeting”),
and (iii) nominate a slate of seven directors for election by the stockholders
to the Board at



--------------------------------------------------------------------------------

the Annual Meeting. The Company agrees that the Annual Meeting shall not be
adjourned, delayed, extended, postponed or otherwise not held for any reason on
October 7, 2005, without the approval of a majority of the New Nominees. Such
slate as referenced in Section 1(b)(iii) above shall consist of three persons
selected by the Company, who shall be Murray B. Low, Karl E. Newkirk, and A.
Leigh Powell (together, the “Company Nominees”) and four persons selected by the
RCG Group, who shall be the New Nominees. Notwithstanding the foregoing, a
condition to Mr. Powell’s nomination for election as director at the Annual
Meeting shall be that he shall agree in writing, in form reasonably acceptable
to the New Nominees, to resign as a director effective at such time as he is no
longer Chief Executive Officer of the Company. If any Company Nominee or New
Nominee elects not to stand for election to the Board at the Annual Meeting,
then the party hereto that selected such nominee shall have the right to select
a new person to be that party’s nominee. The only matters that shall be acted
upon at the Annual Meeting shall be the election of directors, as provided
above, and the ratification of auditors, except with the approval of a majority
of the New Nominees.

 

(c) The RCG Group and the Company shall publicly support and recommend that the
Company’s stockholders vote for the election of each of the New Nominees and
Company Nominees at the Annual Meeting, and each member of the RCG Group shall
vote all shares of the Company’s shares of common Stock (“Common Stock”) which
they are entitled to vote at the Annual Meeting (including as proxies) in favor
of the election of each of the New Nominees and the Company Nominees and such
votes shall not be revoked in any manner. The Company shall cause its designated
proxy holders to vote in favor of the election of each of the New Nominees and
the Company Nominees with respect to any valid proxy received by the Company and
such votes shall not be revoked for the Annual Meeting for which no contrary
voting instructions are specifically provided by the holders of such shares.

 

(d) No later than July 1, 2005, Murray B. Low shall be elected as the Interim
Chairman of the Board and shall serve in such position until his successor is
duly elected and shall have qualified, provided that his successor shall be
approved by a majority of the Board, including at least two of the New Nominees.

 

(e) The RCG Group hereby withdraws its demand for a stockholder list and related
information dated June 15, 2005. The RCG Group will promptly file an amendment
to the Schedule 13D filed by it regarding its beneficial ownership of the Common
Stock, as so amended (the “Schedule 13D”) reporting the entry into this
Settlement Agreement.



--------------------------------------------------------------------------------

2. Representations, Warranties and Covenants of the RCG Group.

 

The members of the RCG Group jointly and severally represent, warrant and
covenant as follows:

 

(a) Each member of the RCG Group has the power and authority to execute, deliver
and carry out the terms and provisions of this Settlement Agreement and to
consummate the transactions contemplated hereby.

 

(b) This Settlement Agreement has been duly and validly authorized, executed,
and delivered by each member of the RCG Group, constitutes a valid and binding
obligation and agreement of each such member, and is enforceable against each
such member in accordance with its terms.

 

(c) The RCG Group agrees that it shall not terminate, amend or otherwise modify
that certain irrevocable proxy dated June 9, 2005 granted to Starboard and
Parche by Diker Management, LLC, Diker Value-Tech Fund, LP, Diker Value-Tech QP
Fund LP, Diker GP, LLC, Charles M. Diker and Mark N. Diker, and that such
Irrevocable Proxy has not been amended since it was granted.

 

(d) No member of the RCG Group is party to any agreements regarding the voting
of disposition of shares of Common Stock other than as described in its Schedule
13D. The Schedule 13D accurately discloses the RCG Group’s beneficial (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) ownership of Common Stock.

 

3. Representations, Warranties and Covenants of the Company.

 

The Company hereby represents, warrants and covenants as follows:

 

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Settlement Agreement and to
consummate the transactions contemplated hereby.

 

(b) This Settlement Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms.

 

(c) The Committee for Limited Stock Option Grants is authorized to only grant
stock options under the Company’s stock option plans to employees who are not
executive officers, and the Committee shall not grant (i) stock options for more
than 30,000 shares of Common Stock to any single employee in any twelve-month
period and (ii) in excess of 100,000 stock options in the aggregate from the
date hereof through the Annual Meeting, without the approval of a majority of
the New Nominees. There is no charter in existence for the Committee for Limited
Stock Option Grants.

 

(d) The Company has delivered to the RCG Group true and correct copies of the
charters of each of the Audit Committee, the Compensation Committee and the
Nominating and Corporate Governance Committee. Such charters shall not be
amended prior to the Annual Meeting. There are no other committee charters.



--------------------------------------------------------------------------------

4. Covenant Not to Sue. Each member of the RCG Group, on the one hand, and the
Company, on the other hand, agrees not to sue or otherwise commence or continue
in any manner, directly or indirectly, any suit, claim, action, right or cause
of action relating to any acts or omissions in connection with the Annual
Meeting, including without limitation, the nomination or election of directors,
the solicitation of proxies or consents or any acts or filings in connection
therewith; provided, however, that neither party hereto shall be prohibited from
enforcing its rights under and pursuant to this Settlement Agreement, including
without limitation the commencement of a proxy contest and solicitation of
proxies.

 

5. Specific Performance. Each of the members of the RCG Group, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto would occur in the event any of the provisions
of this Settlement Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the RCG Group, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity, nor shall such other party seek the posting of a bond as a
condition for obtaining any such relief. An application for specific performance
pursuant to this Section 5 shall not preclude the Moving Party from seeking
other relief available at law or in equity.

 

6. Press Release. Promptly following the execution and delivery of this
Settlement Agreement, the Company shall issue the press release attached hereto
as Schedule A (the “Press Release”). None of the parties hereto will make any
public statements (including in any filing with the SEC or any other regulatory
or governmental agency, including any stock exchange) that are inconsistent
with, or otherwise contrary to, the statements in the Press Release issued
pursuant to this Section 6 prior to the Annual Meeting. Except as provided in
the next sentence, the Company shall not issue any other press releases prior to
the Annual Meeting unless such releases have been approved by the Board, as
provided in Section 1(a). The Company may issue press releases relating solely
to the operations of the Company without Board approval as otherwise required in
the previous sentence solely in the event the press release (i) is issued in the
ordinary course of business, (ii) is consistent with the type of release
previously issued by the Company prior to the date hereof without Board
approval, (iii) does not in any way refer, directly or indirectly, to any
matters relating to the Annual Meeting, the election of directors or this
Settlement Agreement, and (iv) is approved by at least one of the New Nominees.

 

7. Expenses. Within 10 business days following receipt of reasonably
satisfactory documentation thereof, the Company will reimburse the RCG Group for
its reasonable out-of-pocket fees and expenses incurred (after giving effect to
reimbursements of unused retainers, if any), through the date of the execution
and performance of this Agreement, including all required filings relating
thereto, in



--------------------------------------------------------------------------------

connection with its activities relating to the Annual Meeting, including without
limitation, the nomination or election of directors, the acquisition or
solicitation of proxies or consents, any acts or filings in connection
therewith, and the negotiation and execution of this Settlement Agreement,
provided such reimbursement shall not exceed $125,000 in the aggregate.

 

8. Termination. This Settlement Agreement, excluding Sections 4 and 7, shall
terminate upon the earlier to occur of (i) immediately following the Annual
Meeting or (ii) such time as the RCG Group beneficially owns less than 10% of
the outstanding shares of Common Stock, solely as a result of sales of shares of
Common Stock by the RCG Group; provided, however, that no provision of this
Settlement Agreement shall terminate in the event there is a breach of any
covenant, representation or warranty by the Company.

 

9. No Waiver. Any waiver by either the RCG Group or the Company of a breach of
any provision of this Settlement Agreement shall not operate as or be construed
to be a waiver of any other breach of such provision or of any breach of any
other provision of this Settlement Agreement. The failure of either party to
insist upon strict adherence to any term of this Settlement Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Settlement Agreement.

 

10. Successors and Assigns. All the terms and provisions of this Settlement
Agreement shall inure to the benefit of and shall be enforceable by the
successors and assigns of the parties hereto.

 

11. Survival of Representations. All representations and warranties made by the
parties in this Settlement Agreement or pursuant hereto shall survive the
execution of this Settlement Agreement.

 

12. Entire Agreement; Amendments. This Settlement Agreement and the Schedules
hereto contain the entire understanding of the parties hereto with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings other than those
expressly set forth herein. This Settlement Agreement may be amended only by a
written instrument duly executed by the parties hereto or their respective
successors or assigns.

 

13. Headings. The section headings contained in this Settlement Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Settlement Agreement.

 

14. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Settlement Agreement
shall be in writing and shall be deemed to have been given (a) when delivered by
hand (with written confirmation of receipt), (b) upon sending if sent by e-mail
or facsimile (with such communication to be in PDF format), with electronic
confirmation of sending; provided, however, that a copy is sent on the same day
by registered mail, return receipt



--------------------------------------------------------------------------------

requested, in each case to the appropriate mailing and e-mail or facsimile
addresses set forth below (or to such other mailing, facsimile and e-mail
addresses as a party may designate by notice to the other parties in accordance
with this provision), (c) one (1) day after being sent by nationally recognized
overnight carrier to the addresses set forth below (or to such other mailing
addresses as a party may designate by notice to the other parties in accordance
with this Section 14) or (d) when actually delivered if sent by any other method
that results in delivery (with written confirmation of receipt):

 

If to the Company:

 

I-many, Inc.

399 Thornell Street

Edison, New Jersey 08837

Attention: Robert Schwartz

Telecopy: (207) 828-0492

Email: bschwartz@imany.com

 

If to the RCG Group:

 

RCG Ambrose Master Fund, Ltd.

666 Third Avenue

New York, New York 10017

Attention: Mark Mitchell

Telecopy: (212) 845-7999

Email: mmitchell@ramius.com

 

with a copy to:

 

Olshan Grundman Frome Rosenzweig & Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky, Esq.

Telecopy: (212) 451-2222

Email: swolosky@olshanlaw.com

 

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

15. Governing Law. This Settlement Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof.

 

16. Counterparts. This Settlement Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same Settlement Agreement.

 

17. No Admission. Nothing contained herein shall constitute an admission by any
party hereto of liability or wrongdoing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Settlement Agreement to be
executed on the date first above written.

 

I-MANY, INC. By:  

/s/ Murray Low

--------------------------------------------------------------------------------

Name:   Murray Low Title:   Chairman RCG AMBROSE MASTER FUND, LTD. By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory RCG HALIFAX FUND, LTD.
By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory PARCHE, LLC By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory

STARBOARD VALUE & OPPORTUNITY

FUND, LLC

By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory ADMIRAL ADVISORS, LLC
By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory



--------------------------------------------------------------------------------

RAMIUS CAPITAL GROUP, LLC By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory C4S & CO., LLC By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory RAMIUS SECURITIES,
L.L.C. By:  

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Name:   Jeffrey M. Solomon Title:   Authorized Signatory JEFFREY M. SOLOMON

/s/ Jeffrey M. Solomon

--------------------------------------------------------------------------------

Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and
Thomas W. Strauss

 

SCHEDULE A

 

See Exhibit 99.1